Citation Nr: 1624759	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for multiple retinal tears in both eyes due to retinal breaks within lattice degeneration.

2.  Entitlement to a compensable disability rating for left ear hearing loss.

3.  Entitlement to a compensable disability rating for chronic eustachian tube dysfunction of the left ear.

4.  Entitlement to a disability rating in excess of 20 percent for spondylolisthesis L5-S1 with herniated nucleus pulposus and degenerative disc disease.

5.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.

6.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability.
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) from March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board in August 2015.

A December 2015 rating decision granted service connection for left and right lower extremity radiculopathy, assigning each a 20 percent disability rating.  While the Veteran has not initiated an appeal of these ratings, as the disabilities are part of the underlying low back disability on appeal, the evaluation of these disabilities is part of the appeal.

Later that month, the Veteran revoked the Disabled American Veterans as his representative.

In May 2016, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  As he indicated that his low back disability with associated lower extremity radiculopathy and retinal tears disability prevent him from securing or following any substantially gainful occupation, the issue of entitlement to a TDIU is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In this case, the Veteran perfected his appeal by submitting a VA Form 9 in July 2012.  On that form, the Veteran indicated that he did not want a Board hearing.  As additional evidence was associated with the claims folder, the RO readjudicated the Veteran's claims in a June 2015 supplemental statement of the case.  In a statement received later that month, the Veteran indicated that he was not satisfied with the decision regarding his appeal and requested that his case be forwarded immediately to the Board for a decision.  On a VA Form 9 received that same day, the Veteran indicated that he wanted a Board hearing by videoconference.  On that form, the Veteran stated that he has back pain radiating into the lower extremities.  

The second VA Form 9 appears to have been submitted in response to a February 2015 statement of the case on the issues of entitlement to service connection for a heart disability and left and right lower extremity radiculopathy.  While that VA Form 9 has been found to be untimely as to perfect an appeal of the issue regarding the heart disability (service connection for radiculopathy having been granted), the Veteran's statement regarding the low back disability with radiculopathy indicates that he now wishes to present testimony at a Board hearing on issues on appeal.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  To ensure due process, the Veteran should be afforded a videoconference Board hearing.  As the RO schedules videoconference Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative, if any, should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

